MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 85 
Docket:	      Cum-16-472	
Submitted	
  On	Briefs:	 April	27,	2017	
Decided:	     May	9,	2017	
	             	                                                                             	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                                           IN	RE	TACOMA	M.	
	
	
ALEXANDER,	J.	

	        [¶1]		The	mother	of	Tacoma	M.	appeals	from	a	judgment	of	the	District	

Court	 (Portland,	 Powers,	 J.)	 terminating	 her	 parental	 rights	 to	 Tacoma	

pursuant	to	22	M.R.S.	§	4055(1)(A)(1)(a)	and	(1)(B)(2)	(2016).1		Counsel	for	

the	 mother	 filed	 a	 brief	 indicating	 that	 there	 were	 no	 arguable	 issues	 with	

merit	 in	 this	 appeal	 and	 afforded	 the	 mother	 the	 opportunity	 to	 file	 a	

supplemental	 brief	 in	 accordance	 with	 our	 order	 dated	 December	 26,	 2016.		

The	mother	did	not	file	a	supplemental	brief.		Because	the	evidence	supports	

the	court’s	findings	and	discretionary	determinations,	we	affirm	the	judgment.	

	        [¶2]	 	 Based	 on	 competent	 evidence	 in	 the	 record,	 the	 court	 found,	 by	

clear	and	convincing	evidence,	that	the	mother	was	unable	to	protect	the	child	

from	 jeopardy	 or	 take	 responsibility	 for	 the	 child	 within	 a	 time	 reasonably	


    1	 	 In	 a	 separate	 judgment,	 the	 court	 terminated	 the	 father’s	 parental	 rights	 to	 Tacoma.	 	 That	

judgment	was	not	appealed.	
2	

calculated	to	meet	his	needs,	had	failed	to	engage	in	a	good	faith	reunification	

effort	with	the	child,	and	had	abandoned	the	child,	and	that	termination	of	the	

mother’s	parental	rights	is	in	the	child’s	best	interest.		See	id.;	In	re	Robert	S.,	

2009 ME 18,	¶	15,	966 A.2d 894.		The	court	based	this	determination	on	the	

following	specific	findings	of	fact.	

	     [¶3]	 	 At	 the	 time	 of	 the	 hearing	 the	 child	 was	 twelve	 years	 old.	 	 Until	

December	2015,	he	had	been	living	in	Maine	with	his	father	for	three	years.		In	

January	 2016,	 the	 father	 contacted	 the	 Department	 to	 inform	 it	 that	 he	 was	

homeless	and	could	no	longer	care	for	the	child,	and	that	he	had	left	the	child	

with	his	own	mother,	who	intended	to	move	to	Georgia	without	the	child.		He	

asked	the	Department	to	take	responsibility	for	the	child.	

	     [¶4]		The	Department	contacted	the	mother,	who	was	living	in	Florida.		

She	 indicated	 to	 the	 Department	 that	 she	 would	 be	 willing	 to	 have	 the	 child	

live	 with	 her	 in	 Florida,	 but	 she	 could	 not	 give	 a	 consistent	 address.	 	 The	

Department	 also	 learned	 that	 the	 mother	 had	 not	 seen	 the	 child	 for	 three	

years	 and	 had	 struggled	 with	 opiate	 addiction.	 	 As	 a	 result	 of	 the	 father’s	

request	and	the	mother’s	inability	to	care	for	Tacoma,	the	Department	sought	

and	 received	 a	 preliminary	 protection	 order	 from	 the	 District	 Court	
                                                                                          3	

(Powers,	J.)	 that	 placed	 the	 child	 in	 the	 custody	 of	 the	 Department	 as	 of	

January	20,	2016.	

       [¶5]		Neither	parent	appeared	for	the	jeopardy	hearing.		Based	on	their	

failures	 to	 appear	 and	 on	 their	 failures	 to	 engage	 in	 any	 attempts	 at	

reunification,	 the	 court	 (Eggert,	 J.)	 issued	 a	 jeopardy	 order	 that	 found	 that	

both	 parents	 had	 abandoned	 the	 child.	 	 As	 a	 result	 of	 that	 finding,	 the	 court	

relieved	 the	 Department	 of	 its	 obligation	 to	 provide	 reunification	 services.		

The	Department	filed	its	petition	to	terminate	both	parents’	parental	rights	on	

June	 6,	 2016,	 and	 the	 petition	 with	 regard	 to	 the	 mother	 was	 heard	 on	

August	30,	2016.	

       [¶6]	 	 The	 mother	 testified	 at	 the	 termination	 hearing	 that	 she	 was	

sharing	a	home	with	three	roommates	in	Florida	and	had	a	job.		She	admitted	

to	abusing	oxycodone—stemming	from	a	2009	car	accident—but	stated	that	

she	was	receiving	methadone	treatments	and	visiting	a	counselor	weekly.		She	

denied	 abusing	 any	 substance	 or	 having	 slurred	 speech	 in	 her	 contacts	 with	

the	Department	since	she	began	receiving	treatment	in	2015,	despite	credible	

testimony	from	two	witnesses	to	the	contrary.	

       [¶7]	 	 The	 court	 noted	 that,	 since	 the	 case	 began,	 the	 mother	 never	

contacted	 the	 child,	 despite	 being	 provided	 with	 his	 contact	 information.	 	 It	
4	

also	 found	 that	 she	 did	 little	 to	 reunify	 except	 sporadically	 respond	 to	 the	

Department’s	contact	attempts.		She	never	came	to	any	court	events	but	often	

participated	by	phone.	

          [¶8]		The	child	has	been	living	with	his	foster	father	in	Falmouth	since	

January	2016.		The	child	does	not	want	to	live	with	his	mother	and	recounted	

experiences	of	drugs	and	violence	when	he	lived	with	her	in	Florida	years	ago.		

He	 wishes	 to	 be	 adopted	 by	 his	 foster	 father,	 a	 permanency	 plan	 that	 the	

Department	and	the	GAL	support.	

	         [¶9]	 	 Given	 these	 findings,	 all	 of	 which	 are	 supported	 by	 competent	

evidence	 in	 the	 record,	 the	 court	 adequately	 explained	 how	 the	 mother	

abandoned	the	child	and	how	she	has	failed	to	alleviate	jeopardy,	to	engage	in	

reunification	services,	and	to	protect	the	child	in	a	time	reasonably	calculated	

to	 meet	 the	 child’s	 needs.	 	 See	 In	 re	 Cameron	 Z.,	 2016 ME 162,	 ¶¶	 17-18,	

150 A.3d 805;	In	re	Jazmine	L.,	2004 ME 125,	¶	16,	861 A.2d 1277.		The	court	

did	 not	 err	 or	 abuse	 its	 discretion	 in	 determining	 that	 termination	 of	 the	

mother’s	 parental	 rights	 and	 adoption	 are	 in	 the	 child’s	 best	 interest.2		




     2	 	 The	 issue	 of	 who	 should	 adopt	 Tacoma	 must	 be	 decided	 in	 a	 title	 18-A	 adoption	 case,	 see	

4	M.R.S.	 §	 152(5-A)	 (2016;	 18-A	M.R.S.	 §	 9-103(b)	 (2016),	 not	 through	 the	 trial	 court’s	
determination	 that	 adoption	 is	 the	 permanency	 plan	 for	 this	 child,	 see	 22	 M.R.S.	 §	 4038-B(4)(A)	
(2016).	
                                                                                                5	

See	In	re	Thomas	 H.,	 2005 ME 123,	 ¶¶	 16-17,	889 A.2d 297.	 	 Accordingly,	 we	

affirm	the	judgment.3	

	        The	entry	is:	

                            Judgment	affirmed.	

	        	        	         	    	     	

Valerie	 A.	 Randall,	 Esq.,	 Fairfield	 &	 Associates,	 P.A.,	 Portland,	 for	 appellant	
mother	
	
The	Department	of	Health	and	Human	Services	did	not	file	a	brief	
	
	
Portland	District	Court	docket	number	PC-2016-7	
FOR	CLERK	REFERENCE	ONLY	




    3		Because	we	affirm	the	judgment	terminating	mother’s	parental	rights,	we	do	not	address	the	

cease	reunification	order.